 In the Matter of S. BLECHMAN&SONS,INO.andUNITED WHOLESALEEMPLOYEES OF NEW YORK,LOCALNo.65, U. R. E. A.-C. I.O.Case No. C-1081.Decided February 16, 1940Dry Goods and General Merchandise Jobbing Industry-Interference, Re-straint,and Coercion:anti-union statement by supervisory employee; threatto discharge unionleader-Discrimination:discharge of employees because ofunion membership and activities and opposition to administration of "inside"organization-Reinstatement Ordered:ofdischarged employees-BackPay:awarded-Procedure:charge filed by union found guilty of violating injunctionagainstpicketing respondent's place of business : no defense.Mr. Mark Lauter,for the Board.Mr. David Mickelsokni,of New York City, for the respondent.Mr. Harry Sacker,of New York City, for the Union.Mr. George Turi.tz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Whole-saleEmployees of New York, Local 65, United Retail Employees ofAmerica, herein called the Union,' the National LaborRelationsBoard, herein called the Board, by theRegionalDirector for theSecond Region (New York City) issued its complaint dated March.19, 1938, against S. Blechman & Sons, Inc., herein called the respond-ent, alleging that the respondent had engaged in andwas engagingin unfair labor practices within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.With respect to the unfair labor practices the complaint, so faras is here material, alleged, in substance: (1) that on or about Au-gust 5, 1937, the respondent, in violation of Section 8 (3) of the1After the issuance of the complaint but prior to the hearing the name of the Unionwas changed to United Wholesale and Warehouse Employees'Union,Local 65,United RetailEmployees of America.20 N. L. R. B., No. 52.495 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, discharged Sidney Rosenthal, and on or about August 6, 1937,discharged Tobias Gartner and Sol Yoffie, all three employees ofthe respondent, because they joined and assisted the Union andengagedin other concerted activities for the purposes of collectivebargainingand. other mutual aid or protection, and that the respond-ent refusedand continued to refuse to reinstate them, thereby dis-criminatingin regard to their hire and tenure of employment; (2)that from on or about July 26, 1937, to the issuance. of the complaintthe respondent urged, persuaded, and warned its employees to refrainfrom becoming and remainingmembers ofthe Union and threatenedits employees with discharge and other reprisals if they became orremainedmembers thereof; and (3) that by the aforesaid acts andby other acts the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.Copies of the complaint, accompanied by notice of hearing thereonand copies of the amended charge, were duly served upon the re-spondent and the Union.On or about March 24, 1938, the respondent filed its answer, inwhich it denied all the material allegations of the complaint withrespect to the unfair labor practices, admitting, however, that it dis-charged from its employ the three employees named in the complaint.The answer affirmatively alleged that the Union had forfeited allright to obtain relief in this proceeding, having been found guiltyof contempt of court because of misconduct toward the respondent.Pursuant to notice a hearing was held at New York City on Sep-tember 19, 20, and 21, 1938, before William Seagle, the Trial Ex-aminer duly designated by the Board.The Board, the respondent,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence on the issues was afforded theBoard and the respondent. On objection by counsel for the Board theTrial Examiner rejected an offer by the respondent to prove that theUnion, because of misconduct, had been enjoined from picketing therespondent's place of business, that it had violated such injunction onand after April 14, 1937, that it had been found guilty of such viola-tion and fined therefor, and that the fine had been paid. The TrialExaminer's ruling is hereby affirmed.2During the course of the hear-ing the Trial Examiner made a number of rulings on motions,including various motions by the respondent to dismiss the complaint,7 SeeNational Labor Relations Board v. Remington Rand, Inc.,94 F. (2d) 862(C. C. A. 2), cert. denied. 304 U. S. 576, enf'gMatter of Remington Rand, Inc.andReming-ton Rand Joint Protective Board of the District CouncilOfficeEquipment Workers, 2N. L.R.B. 626,where the court rejected a eimiiar defense in a case involving a violation ofSection 8 (5) of the Act. S.BLECHMAN- & SONS, INC.497and on other objections to the admission of evidence.At the closeof the Board's case the Trial Examiner, on motion by the respondentto dismiss the complaint with respect to Sol Yoffie and with the con-sent of counsel for the Board, ordered the name of said Yoffie strickenfrom the complaint, no evidence having been presented with respectto him.The Trial Examiner at the close of the hearing also granteda motion by counsel for the Board to conform the complaint to theproof with respect to variances in dates, names, and places.TheBoard has reviewed all these rulings- of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.After the close of the hearing, the respondent submitteda brief to the Trial Examiner.On or about December 5, 1938, the Trial Examiner filed his Inter-Inediat.e Report, copies of which were duly served upon the respond-ent and the Union, in which he denied the respondent's motions todismiss the complaint, rulings on which had been reserved at thehearing, and found that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNet.He recommended that the respondent cease and desist fromsuch practices;- that it reinstate Gartner and Rosenthal to theirformer positions with back pay, and that it take certain other affirm-ative action to remedy the situation brought about by the unfairlabor practices found.On December 7, 1938, the respondent filed exceptions to the Inter-mediate Report, and requested an opportunity for oral argument be-fore the Board.The respondent also filed a brief and a supplementalmemorandum with the Board.On September 28, 1939, pursuant tonotice, a hearing was held before the Board at Washington, D. C., forthe purposes of oral argument.The respondent and the Union ap-peared by counsel and participated in the argument.At the oralargument counsel for the respondent requested leave to file copies ofa certain statement appearing in the "Blechman Beacon," allegedlya publication of the Union.This request was denied.The Boardhas considered the respoident's exceptions to the Intermediate Reportand the arguments in support thereof, and, except in so far as theyare consistent with the findings, conclusions, and order below, findsthem to be without merit.Upon the entire record in the case, the Board makes the following:Fl-,DI NOS OF FACT1.THE BUSINESS OF THE RESPONDENTS.place of business in New York City. It is a jobber engaged in the 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchase and sale of dry goods and general merchandise, includinghousehold merchandise, underwear, knitted wear, notions, hosiery, andgloves, selling to retail stores.In 1937 the respondent'ssalesamounted to approximately $5,500,000, of which approximately 55 percent represented products shipped by the respondent to customersoutside of New York State. Its purchases in 1937 were approximately12 or 13 per cent less than its sales, and approximately 70 per centthereof represented products shipped to the respondent's place ofbusiness from points outside of New York State.3 It has approxi-mately 228 employees, and is perhaps the largest concern in the in-dustry in this country.The respondent stipulated that it is engagedextensively in interstate commerce.IT.THE ORGANIZATIONS INVOLVEDUnited Wholesale Employees of New York, Local 65, United RetailEmployees of America ,4 is a labor organization affiliated through itsparent.body, United Retail Employees of America, with the Committeefor Industrial Organization 5 and admitting employees of the respond-ent to membership.Prior to July 1937 it was affiliated with theAmerican Federation of Labor under the name Wholesale DrygoodsEmployees Union, Local No. 19932, American Federation of Labor.(;III.THE UNFAIR LABOR PRACTICESA. The backgroundThe present proceeding is not the first one to be brought by theBoard against the respondent. In a prior proceeding" under Section10 (c) of the Act, the Board found that the respondent had dominated,interfered with, and contributed to the support of, Employees' Asso-ciation of S. Blechman & Sons, Inc., herein called the Association, thatithad intimidated its employees to prevent their joining the Union,3The stipulation on which the above finding is based,set forth In the transcript of thehearing,states that the respondent's "purchases for the . . . period amounted to approxi-mately seventy per cent of the total amount of its purchases."It is apparent from theentire stipulation, however, that the purchases which were the subject of this statementwere purchases made by the respondent outside of the State of New York, and that theomission from the stipulation of specific language to that effect was owing to a typo-graphical error.In an earlier case involving this respondent,entitledMatter of S. Blech-man & Sons, Inc.andUnited Wholesale Employeesof NewYork,Local65,TextileWorkers.Organizing Committee-Committee for Industrial Organization,4 N. L. R. B. 15, therespondent stipulated that it received approximately 70 per cent of its purchases frompoints outside of the State of New York.4 See footnote 1 above.5Now the Congress of Industrial Organizations.6The respondent contends that the Union is not the same organization as the organizationwhich was affiliated with the American Federation of Labor,but we do not agree with thiscontention.In any event,the determination of this question does not materially affect anyof theissuesof this proceeding.7 4 N. L. R. B. 15. S.BLECHMAN & SONS5 INC.499and that it had discharged Sam Keenholtz, an employee of the re-spondent, because of his union membership and activity. It dismissedcharges that the respondent had discriminatorily demoted LouisGordon and Tobias Gartner.8Gartner was the same employee whois named in the complaint in the present proceeding.9The testimony in the present proceeding contains further indica-tions of the respondent's domination, interference with, and supportof the Association, and of further acts of interference, restraint, andcoercion with respect to the rights of the employees.Marx D.Slonim, who was the respondent's treasurer and had general super-visory authority, admitted at the hearing that permission was stillaccorded to the Association to collect dues on company time and prop-erty, and that employees who were members of the Association wereallowed to hold meetings on company time to discuss grievances witheach other, no representative of the respondent being present.Thetestimony also shows that other activities of the Association werecarried on openly at the respondent's place of business during workinghours, without objection by the respondent.Other acts of inter-ference by the respondent with the employees' self-organization willbe pointed out below.B. The disch un',.^aator2^ discharges; interference, restraint, andcoercionTobias Gartwer.Tobias Gartner, known at his place of employment,and referred to at times in the record as "Teddy" Gartner, was hiredby the respondent as a salesman on April 24, 1933.He was dischargedon August 6, 1937, having been in the respondent's employ contin-uously for over 4 years.He was a capable and efficient employee and,except in respect to the last few months of his employment, therespondent makes no contention to the contrary.His work was oftenpraised by officials of the respondent and he was placed in the "firstgroup," that is, the group of salesmen whose earnings were highest.When Gartner started to work for the respondent his salary was only$20.00 a week.At the time of his discharge he wasreceiving $29.00a week plus commissionswhich broughthis average earnings to ap-proximately $32.00 a week.Before his employment with the respond-ent he had had 7years' experience as a salesmanfor another firmand fora. time had conducted a business of his own.Referred to in the former proceeding as Theodore Gartner.Allegations of discrimina-tory demotion with respect to Sol Yoffie,another employee,referred to in the prior pro-ceeding as Sol Joffe,were stricken from the complaint on motion of counsel for the Board.9A petition for enforcement of the Board'sOrder was filed with the Circuit Court ofAppeals for the Second Circuit but later was withdrawn,upon consent of the parties,without prejudice to the Board's right to file another petition for enforcement of the Order. SooDECISIONS OF NATIONAL LABOR RELATIONS BOARDGartner joined the Union in about August 1936, when it was knownasWholesale Drygoods Employees' Union, Local No. 19932, AmericanFederation of Labor, and he was outstanding among the employeesin activity on its behalf.It was he, indeed, who was responsible forbringing the organization into the respondent's place of business.Hewas instrumental in signing up about 40 employees of the respondentitsmembers of the Union, and about 6 months before his dischargewas elected shop chairman.At the same time lie maintained his ment-bership in the Association, which he joined at about the time he wasfirst. employed by the respondent.He was active in the Association,,and was elected to the grievance board in 1935 and, in spite of hiswell-known activities on behalf of the Union, in 1937.He appears,however, to have been a source of annoyance to the officials of theAssociation because of his opposition to their policies, and in aboutJuly 1937 Hochberg,'° the president of the Association, attempted toinduce the grievance board to expel Gartner from the board.Hoch-berg called the grievance board together in a special meeting whichwas held in the respondent's plant during working hours and pro-posed Gartner's expulsion, suggesting an open ballot.Gartner de-feated this move by demanding and obtaining a secret ballot, whichresulted in a vote against his expulsion. In the latter part of July,shortly before his discharge, Gartner initiated a petition for a specialmeeting of the Association for the impeachment of Hochberg forfailure to carry out his duties, a move which aroused great interestamong the employees.On August 2, 1937, only 4 days before hisdischarge,Gartner testified on behalf of the Board in the earlierproceeding against the respondent..The respondent knew of Gartner's various activities on behalf of theUnion and in the Association and several officials attempted to dis-courage them. In about June .1937 Simon Blechman, the presidentand chief stockholder of the respondent, warned Gartner to have noth-ing to do with the Union," at the same time promising him an increasein pay. In July 1937 Gartner was again advised to have nothing to dowith the Union, this time by Simon Blechman and Lesser Segerman,'the respondent's vice president.They asked him what the Union,,could do for the employees, pointing out that the Association wastrying its best for them. In June or July 1937 Hochberg, who wasthe respondent's office manager and assistant credit manager, as' wellas president of the Association, tried during working hours to persuadeGartner to cooperate with him in ridding the respondent of the Uliion.-The respondent denied that Hochberg had authority to hire or dis-10Hochberg was the respondent's --officemanager and, assistant.creditmanager.Hisauthority as a representative of`the'respondent is discussed' below.11Blechman used the term "outside element,"but it is clear he was referring to theUnion. S.BLECHMAN &' SONS, -INC.501charge employees. It is clear, however, that he made recommendationsas to the office employees in this respect and that they worked underhis supervision. In June or July Hochberg and Slonim, the respond-ent's treasurer, reproached Gartner for meeting "with the outsideunion every lunch hour."When Gartner denied that he did so, Slonimsaid he did not believe Gartner, but added, "I hope it's not so," andshook hands with him, saying, "Hope everything will be all right."The foregoing facts concerning the respondent's attempts to discourageGartner's activities are not contradicted in the record.On about June 1, 1937, the respondent began to assign Gartner itscheaper trade, although previously, being in the "first group," he hadalways been assigned the better class of trade.He was also subjectedto various indignities, such as being placed in the errand boys' box,and being sent to work in the shipping department.Gartner com-plained to Segerman, the respondent's vice president, and for a whilethis course of conduct stopped, but it began again after Gartner testi-fied on August 2, .1937, in the earlier proceeding instituted by theBoard against the respondent.During the last few days of his employ-ment it became obvious to Gartner that something was going to happento him with respect to his job.He saw his time card repeatedly takenfrom the time-card rack into the office and then put back.On August4, one Abe Reznick 12 said to Gartner in the presence of Hochberg :"Hair will grow on this palm here before a union will get in here, andyou'll be out first."Reznick was the respondent's "general superin-tendent," in the sense that he was in charge of maintenance, and hadbeen in the respondent's employ for 20 years.Reznick denied thathe had any supervisory authority.However, although he spent agreat deal of his time repairing the numerous hand truck's used in therespondent's business and making minor repairs to its building, itseems clear that Reznick was recognized by the employees as an indi-vidual of authority.Gartner and Rosenthal testified that Reznick hadconsiderable supervisory authority and he himself admitted that hecorrected employees' work.He was not required to punch the timeclock, as the other employees were.Asher, the head of the respond-We find that Reznick was supervisory emli`loyee and that his remarktestified as to Reznick : "Well, -he's not exactly above me ... when we'reshort of help, he helps me out and sometimes when he's in the depart-ment, I help him out." It is clear, however, that Asher recognizedReznick's authority.His first reply when asked if Reznick was abovehim was an unqualified "yes," and it was only on second thought thathe gave the answer quoted above.Furthermore, when he was re-'ferrecl to Reznick in connection with the problem, considered below of12Also referred to in the record as Rasnick:283031-41-vol. 20-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDRosenthal's request for a leave of absence, he went to Reznick and said :"Mr. Reznick, will you come downstairs with me because one of theboys don't want to come tomorrow, and see what we can do about it."We find that Reznick was a supervisory employee and that his remarktoGartner above referred to was attributable to the respondent.18On August 5, the day before Gartner's discharge, Slonim calledGartner into his office and accused him of telephoning to a customer towhom he had sold some goods that day and telling the customer thatunless he refused to receive the goods when they were delivered, apicket line would appear in front of his store. Gartner deniedSlonim's accusation at the time and we find that it was untrue. Never-theless, as punishment, Slonim made him sit near the telephone oper-ators for several hours, and when he finally let Gartner go back tothe salesmen's station, he ordered him not to talk to the other sales-men.Ordinarily the salesmen were permitted to converse freely whileawaiting customers.Finally, on August 6, 1937, Slonim called Gartner into the officeand discharged him.Gartner testified that Slonim told him : ".. .the things that I. have carried on in the ... few months . . . didn'tdo any benefit to the firm and we have to leave you go."He furthertestified that he then stated to Slonim : "In other words, you fire mefor union activities," and that Slonim replied, "Let's not go into it."Slonim testified as to his statement to Gartner as follows:I stated to Mr. Gartner that on several occasions we have in-formed him that his duties during working hours are for thebenefit of the company only and not other activities and thatwe have found that . . . although promised, he has not keptup his promise and that he was assigned to a customer and in-stead of attending to the customer he left the customer and wentinto the departments and went around disturbing other em-ployees with different activities other than for the benefit ofthe firm.That same day the respondent sent a registered letter to the RegionalDirector stating that Gartner had. been discharged because he wasinattentive to his duties and disturbed other employees in their work,in spite_ of prior warnings not to do so.The letter went on to invitethe Regional Director to visit the respondent and investigate thematter.13Matterof American Manufacturing Company, et al.andTextileWorkers OrganizingCommittee,C. I.0., 5 N. L. R. B. 443, 447,enf'd,N. L. R. B. v. AmericanManufacturingCo., et al.,106 F. (2d) 61 (C. C. A. 2) ;Matter of The Herrick Corp.andInternatiotiaiUnion, United AutomobileWorkersof America,Local No.459, 8 N. L. R. B. 621;:enf'd,International Association of Machinists,Tool and;.Die:' MakersLodge No. 35,affiliatedwiththe InternationalAssociationof Machinists;=an.d Production Lodge No. 1200, Affiliated withthe International Association of MachinistsV.N. L. R. B.,110 F. (2d) 29(C. A. for D. C.). S.BLECHMAN & SONS, INC.503At the hearing the principal reason advanced by the respondentfor Gartner's discharge was that he persisted in neglecting customersassigned to him and disturbing other employees engaged at theirtasks.The respondent further claimed that .on severaloccasions hewas untruthful in dealings with its officials and that he was there-fore an undesirable employee.The untruthfulness consisted inGartner's denying union activities about which the respondent'sofficialsquestioned him, some of which were undoubtedly legitimateand:none. of which appear to have been more extensive than activitieswhich the respondent permitted the Association to carry on duringworking hours.He testified that the reason he denied the activitieswas his fear of discharge-under the circumstances a most justifiablefear.In any event, Slonim at the time of Gartner's discharge did.not raise the issue of untruthfulness.The reason for the discharge,entered by the respondent on his employment card was ". . . inatten-tive to customers & disturbing other employees during working:hours," and substantially the same reason was stated by the respond-.ent in letters sent respectively to the Regional Director and theAssociation on August 6.We are convinced that Gartner's untruth-fulness had nothing whatever to do with the action taken by therespondent but was only an afterthought.We think the recordmakes it clear, moreover, that the other matters mentioned were notthe. actual reasons for Gartner's discharge and that the real reasonwas his membership in and assistance to the Union and the otheractivities he engaged. in.It is necessary, in order to evaluate the respondent's contentionthat Gartner was discharged for neglecting customers and disturbingother employees, to have some acquaintance with the mode of opera-tion of the respondent's business with respect, especially, to the sales-men.The respondent occupied seven and one-half floors of thebuilding in which it was located, four of which were used for thepurposes of- selling.The salesmen were stationednearthe main en-trance of. the- building.As each customer came in his name wasregistered, and he-'was-: assigned to a ,salesman who accompanied himto all departments he desired to visit.Samples were on display ineach department and one ormoredepartmental stock clerks werestationed there who played an important role in the making of sales.They answered customers' questions about the goods in their depart-ments and sometimes the salesmen would stand aside for a consider-able period of time while the customers and stock clerks conferredtogether.Indeed,itwas a. commonand accepted practicefor sales-men to leave their customers entirely for a while.Thus, with theknowledgeand consent. of the respondent, they, often attended to 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore than one customer at a time.14Also, while with tlie^:custoinersthey were frequently called to the office, located on the ground floor,or to see Green, the head of salesmen. Slonim testified that he fre-quently saw customers in the respondent's place of business unac-companied by their salesmen, and that on many of these occasions heasked the customers if they were being waited on.He made noclaim that when this occurred he thought a salesman had failedproperly to. carry out his duties.The stock clerks, in the absence ofthe salesmen, would continue to carry on business with the customers,and would even fetch goods for them from the stockroom.Slonim testified that he "frequently" saw Gartner disturbing otheremployees and that employees had told him Gartner disturbed them.The alleged disturbance apparently consisted in Gartner's speakingto the employees during working hours, but no showing was madethat any employee's work was interfered with materially.Further-more, with the exception of Moe Weingast, whose case is discussedbelow, Slonim could not recall the name of a single employee whohad been thus "disturbed" by Gartner or who had complained tohim, nor did he claim he had ever reproved Gartner on theseoccasions.The incident involving Moe Weingast also involved Gartner'salleged neglect of customers.For proof of this incident the re-spondent relied chiefly upon the testimony of one David Levine, astock clerk.Levine testified as follows : On the morning of August5, 1937, Gartner came to his department with a customer. 'Aftershowing the customer some samples, Gartner went to a neighboringdepartment, where he spoke to Moe Weingast, showing him a paperwhich Levine later discovered was the petition for the meeting toimpeach Hochberg.The customer then asked for Gartner, who bythat time had disappeared, and Levine had Gartner paged. Thisproved unsuccessful, and when, a little later, the customer repeatedhis request, Levine reported the matter to the person in charge ofsalesmen.In a minute or two Slonim appeared and asked Levinewhere the salesman for that customer was, to which Levine repliedthat the salesman was Gartner, who had approached and spoken toWeingast and showed him a paper. Slonim then spoke to the cus-tomer.In the afternoon Levine was called to the office, where herepeated his story to Slonim, and later in - the day he was called inagain and signed a typewritten statement, in form an affidavit, butnot sworn to, setting forth some of the foregoing happenings.14 Slonim testifiedthat whensalesmen waited on more than one customer, they wereacting contrary to instructions.However,since customers could not get into the sellingdepartments without the permission of Green, who assigned customers to their respectivesalesmen,it seems certain that the respondent did not forbid the practice. ..S. - BLECIDdAN. & SONS, INC.505Levine was confused as to the details of his story and changed histestimony in a number of material respects.Thus, testifying as towhen the customer asked for Gartner, he said it was after "a fewminutes," after "a few seconds," after "maybe a minute," and "I meanthe minute as soon as Teddy Gartner left him, the customer was leftstanding flat all alone there.He turned around, asked `Where is.Mr. Gartner?"'As to the length of Gartner's conversation withWeingast, Levine testified that it took "A few minutes," that "Ittook a minute; maybe half a minute," and "I don't know."Also, hefirst testified of only one visit to the office that afternoon, but afterdiscrepancies in,his testimony were pointed out, he recalled the secondvisit.Similarly, he first told of two employees-Weingast and an-other-that Gartner spoke to and put his arm round, but on furtherquestioning was not sure as to the second.His statement thatSlonim, on coming into the department, asked where the salesmanwas for that. customer was in effect contradicted by Slonim.Slonimtestified that he did speak to a customer, but that he did not knowwhether or not it was the one Gartner had left, and when asked howhe calve to speak to the customer, he replied that he spoke to anycustomer when he saw him standing round, "to find out about it."Gartner, though claiming the incident happened-1 or 2 weeks beforehis discharge,' admitted that he asked Weingast to sign the petitionduring working hours.We are convinced, however, that Gartner's;utilizing working hours to engage in non-business activity was not thereason. for his discharge.So far as appears in the record, no onebesides Gartner was ever discharged for carrying on organizationalactivitiesduring working hours, and Slonim admitted that theamount of such activity engaged in on company time was verylarge.He said :... when there's competition in the place between two fac-tions, not only one is responsible because they all do it and youhad to watch every one of them.Q.Were others creating disturbances there also?A. There were others, yes, there were.Q. Others who were active in the employees' association?A. Yes .. .He also stated : "Well, if I had to-to discharge, I think we'd haveto discharge every man in our place . . ."Slonim admitted thatAl Rich and Hochberg, both supervisory employees 1' as well as"everyone in the place" participated in electioneering.He said15 As stated above,lie testified that on August b he was called to the office and accusedby Slonim of telephoning to a customer and demanding that he refuse to receive goodsGartner had sold him.This testimony was not denied."Rich was head of the order fillers.FIochberg's authority has already been discussed. 506DECISIONS OF -NATIONAL LABOR RELATIONS BOARD". . . there was an awful disturbance in the place at that time." Itis obvious that he was referring to electioneering and disturbancesduring working hours. In addition,Slonim admitted that in thelatter,part of June 1937 Hochberg was apprehended-during workinghours soliciting signatures for a petition relating to the Associ tion-and dictating a letter not pertaining to businessGartner-testifiedthat he had often distributed such things as agenda and notices ofmeeting for the Association on company time without being calledto account for it, and the respondent admittedthatthe Associationwas permitted to collect dues and that its grievance committee, num-bering 27 persons,was permitted to meet during working hours.Levine and Rosenthal gave additional testimony as to activities onbehalf of the Association carried on on company time.Slonim con-tended that,except for the use of company time for collecting As-sociation dues and for meetings of its grievance board, the respondent-endeavored to stop the practices mentioned above..In explanationof the fact that no one besides Gartner was ever discharged fororganizational activity on company time Slonim testified that whenhe admonished the employees against the practices,all except Gartnerobeyed.This explanation, however, cannot be reconciled with theproof-of the extensiveness of the organizational activities on companytime.Moreover,the record shows that Hochberg,a supervisory em-ployee, persistently engaged in outside activities during working.hours with impunity,in spite of any admonitions Slonim may havegiven.At the hearing the respondent laid considerable emphasis upon theallegedfact that the customer had been neglected by Gartner andcaused to complain to Levine. But the record shows that the abandon-ment of a customer on that occasion or on any other occasion was notthe true cause of Gartner's discharge.The typewritten statementsigned by Levine, supposedly after two interviews with Slonim aboutit, originally mentioned nothing about the customer,the words "Whilewaiting on a customer"having been inserted by hand.Moreover, con-sidering the allegedly direct bearing of the incident upon the dis-charge, a strange confusion existed in the minds of Levine and Slonimas to the date of the incident. Levine first testified thathe thought ithappened,asGartner had testified,"about a week or two" beforeGartner's discharge,and he had to be led by the respondent's counselto state finally that it happened on August 5.Furthermore, thenumerous contradictions in his testimony,some of which have beenreferred to above, throw doubt upon his entire testimony.Slonim,though aware that Gartner was dischargedon August6, testified thattheWeingast incident occurred "Some time in August,I believe, theend of July or August. I don't remember just when it was."More- S.BLECHMAN & SONS, INC.507over,Slonimscarcely mentioned Gartner's neglect of a customer in histestimony as to the Weingast incident, merely stating that Levine onabout August 4, 5, or 6-the witness could not say exactly when-reported that Gartner had left a customer unattended in his de-partment 17Slonim alsocomplained that he had reproved Gartner onseveralprior occasions, between April and July 1937, for leaving his cus-tomers.Gartner testified on direct examination that no complaintswere ever made concerning his work but he did not take the standto deny these occurrences specifically or to deny that he abandonedhis customer in Levine's department.The testimony in the case showsthat leaving a customer, even when not authorized, was not considereda breach of discipline serious enough to warrant discharging an em-ployee.Slonim was unable to recall a single .case besides Gartner'sof an employee being discharged for that reason."'Yet he admittedthat Green, the head of salesmen, complainedof salesmenother thanGartner abandoning customers assigned to them. Slonim would notgive even the roughest approximation of how many salesmen Greenhad complained about 19 and Green, who was probably the only personin a position to know the extent to which the various salesmen engagedin the practice, was not called to testify.The record thus shows that Gartner was no more guilty of theinfractions alleged as the cause of his discharge than other employeesof the respondent.On the other hand he was the principal promoterof the Union and a serious threat to the officials of the Association,the organization which the respondent preferred.His temporarydemotion in June was undoubtedly intended as a warning to him ofthe possible consequences' of his organizational activities.His testi-mony at the earlier hearing and, especially, his bold move to impeachHochberg as president of the Association finally convinced the re-spondent's officials that Gartner was incorrigible, and they decidedupon his discharge.There is no doubt in our minds that the respond-ent considered Gartner a capable and efficient employee and that itwould have been tolerant of his lapse in abandoning his customer and17 Slonim's testimony was that he learned of the petition and Gartner's connection withit from several employees whom he questioned as to the cause of the general excitementwhich he observed in the place of business of the respondent.He said nothing aboutbeing informed of the petition by Levine.18He testified that the employment card of an employee discharged in 1933 stated asthe reason for his discharge,"didn't treat a customer properly,"that the card of anemployee discharged in 1931 stated as the reason for his discharge,"Told the customerthat goods not in stock without referring to it," and that the card of an employee dis-charged in 1927 stated as the reason for his discharge,"refused to do his duty and wasfound fooling around during the busiest time, the time of the busy season."He did notknow exactly what the first statement meant and he had no further recollection as toany of the cases.19 Slonim's testimony was as follows :Q.Was it two or three,or fifteen or twenty[salesmen]?A. . . . I can't say. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproaching Weingast during working hours if it not been for hisactions with respect, to the Union and the Association.We are satis-fied that Gartner was discharged solely because he,joined and assistedthe Union and engaged in other concerted activities for the purposesof collective bargaining' and other mutual aid and protection.Therespondent in effect thereby urged, persuaded, and warned its em-ployees to refrain from becoming or remaining members of the Unionkand threatened them with discharge and other reprisals if they did so.We find that the respondent, by discharging Gartner, discriminatedin regard to his hire and tenure of employment, thereby discouragingmembership in a labor organization, and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.We also find that by, Reznick's remark to Gartner on August 4, 1937,quoted above, the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.20After his discharge, Gartner was unemployed until September 29,1937, when he obtained a position as an outside salesman with a firmin the same business as the respondent.His starting salary was$23.00 per week, but at the time of the hearing he was earning com-mission which brought his weekly earnings to an average of approxi-mately $32.00 per week, the amount he earned with the respondent atthe time of his discharge.For. the approximately 58 weeks betweenhis discharge 'and the opening. of the hearing Gartner, if he had notbeen discharged and if he had been paid at the rate of his averageearnings at the time of his discharge, would have received from therespondent about $1,856.00.He estimated his actual earnings duringthat period at $1,400.00.He testified that he desired reinstatement.Sidney Rosenthal.Sidney Rosenthal, a stock clerk in the reserve-stock department, was hired by the respondent on February 23, 1937,and was discharged on August 6, 1937, effective as of August 5.Thework of the reserve-stock clerks was unskilled, and Rosenthal wasunquestionably a competent and efficient employee.The reason forhis discharge advanced by the respondent at the hearing was an al-leged act of insubordination, consisting of his being absent on August6 without permission and contrary to specific instructions.Though not so prominent in organizational affairs as Gartner,Rosenthal made his influence felt, both by opposition to the Asso-ciation and by aid to the Union.On about April 13, 1937, he refusedto sign a petition being circulated among the employees authorizingthe Association to represent them in collective bargaining with the20We make no findings of unfair labor practices with respect to the occurrences setforth above which took place prior to July 26, 1937, because the complaint was limitedin its scope to events which occurred on and after that date. S.BLECHMAN & SONS, INC.509respondent.Shortly after April 27, 1937, on which day a consentelection was conducted by the Board among the respondent's em-ployees,Rosenthal, along with approximately 15 or 20 other em-ployees, was called to the respondent's office and was requested to.sign an affidavit stating that.Slonim had given the employees properinstructions prior to the election.In spite of the presence of Hoch-berg, Reznick, and officers of the firm on that occasion, Rosenthalrefused to sign the affidavit. In about May or June 1937 Rosenthaljoined the Union 21 and thereafter he regularly attended meetingsof the members employed by the respondent.He spoke to approxi-mately 20 employees in an effort to persuade them to become membersof the Union, and he was instrumental in having a number of themjoin.In June 1937 Asher, Rosenthal's immediate superior, toldRosenthal that he had heard complaints of Rosenthal's solicitingunion members during working hours.Rosenthal denied to Asher.that he had done so during working hours, and Asher informed himthat he was not concerned with his union activities, but that theywere to be carried on outside of working hours. In that same month,during various lunch hours, William Koenigsberg, the buyer in thenotions department and a supervisory employee, ordered employeesfrom his department to get away from Rosenthal. This occurredafterRosenthal began to solicit members among those employees.At the end of July 1937 Nathan Blechman told Rosenthal he hadreceived word that Rosenthal had attempted, to get a pledge cardsigned "in the building," and asked Rosenthal if he had any suchcards in his pocket.Rosenthal replied that he had signed up oneof the employees, but had done so before work.Nathan Blechmanthen remarked that "as long as it was before nine o'clock it was 0. K."-Rosenthal was absent from work on August 6, and late that after-noon the respondent sent him a letter of dismissal which read inpart as follows :Since you have taken leave of absence without permission andcontrary to instructions, we regret that we are compelled todispense with your services.That same day the respondent also sent a letter to the RegionalDirector informing her that Rosenthal and two other employees hadbeen discharged.22This letter stated, in part :The reasons for our action, are due to the fact that they havetaken leave of absence without permission, which is contrary toinstructions, as is generally known, according to the notice givenn The Union was then known as wholesale Dry Goods Employees Union, Local No.19932, American Federation of Labor.22 The two other employees were Sol Yoffle and Eugene Gruber.Gruber was later takenback when he explained his absence satisfactorily to the respondent.These dischargesare not in issue in this case. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDto all employees that none are to take any time off unless they.Nathan S.Blechman in advance, and per-mission given by him . . .Rosenthal received his dismissal letter on Saturday,August 7, whichwas not a workday. On Monday morning he went to the respond-ent's place of business and demanded the reasonfor theletter fromSlonim, who answered that Rosenthal had been absent without per-mission.Rosenthal replied that he had received permission fromAsher,and, according to Slonim's testimony,from Reznick also.Slonim then stated that he had been informed by Reznick to thecontrary,and he said that he would speak to Reznick. Later thatmorning he informed RosenthalthatReznick insisted Rosenthal hadnot received leave of absence.Twice Rosenthal, asked Sloninf toallow him to confront Reznick,but Slonim refused.Slonim did notinform RosenthalthatAsheralso allegedly denied having givenRosenthal leave of absence.The testimony is sharply conflicting as to whether or not Rosenthalwas given leave of absence.:Rosenthal testifiedthat on theafternoonof Thursday,August5,Ashergranted his request for permission totake the following day off, and that later in the day Reznick remarkedto himthat heunderstood Rosenthal would not be there the next day,to which Rosenthal.replied,"Thatis correct."Reznick testified thaton Thursday,after being informedby Asher thatRosenthal wantedFriday off,he told Rosenthal he was unable to help out, but thatRosenthal told him and Asherthat whetheror not Reznick couldtake his place, he would not come in the nextday.Asherdenied thathe gave Rosenthal permission to stay away.He testified that on Thurs-day afternoon Rosenthal informed him he had an important engage-ment and wouldnot bein the nextday, to which Asher objected, stat-ing that the respondent was very busy, and short-handed to boot;that when Rosenthal insistedthathe had to go away and thereforewould not come in,Asher said he would see what he could do; butthatafter he had consulted Nathan Blechman,Slonim, and Reznick, he,as well as Reznick,informed Rosenthalthathe could nothave thenext day off.Asher,Reznick,and Slonim attempted to corroborate the fore-going evidenceby testimonyas to various conversations which alleg-edly took place onAugust 5 withrespect to Rosenthal's request.Thistestimony failed to accomplish its purpose because of the numerousinconsistencies it contained.For example,Slonim contradictedAsher'stestimony that on August5Asher,informed him and Nathan Blech-man that Rosenthal had simply announced he would not come in thenext day.Also,Asher testifiedthatRosenthal told Reznick and himthat hewould "not come in because he has an important engagement S.BLECHMAN & SONS, INC.511for Friday," whereas Reznick testified that Rosenthal told him noth-ing about having an important engagement.. In a further attemptto corroborate Asher's denial that he gave Rosenthal leave of absence,the respondent tried to prove that Asher had no authority to do so,and that general instructions had been issued requiring employees toapply to the office "for such leave, even, for a single day.Asher, Rez-nick, Slonim, and Nathan Blechman gave testimony to this effect. Inthis connection the respondent laid considerable emphasis upon theposting of certain notices instructing the employees to make arrange-ments with the office for taking time off, but the record shows that thosenotices referred only to vacations and not to cases .like Rosenthal IS.23Furthermore, Asher's. uncontradicted testimony shows that his sub--ordin'ates'habitually.dealt with.him'and not with the office in arrangingfor such occasional absences, and that Nathan Blechman relied almostentirely upon Asher's judgment as to whether or not permission shouldbe granted in each particular case.We cannot, therefore, credit thetestimony that the respondent had issued general instructions of thekind claimed, and we find that Asher had authority to grant leave ofabsence to his subordinates, including Rosenthal.Finally, the re-spondent attempted to show, through Reznick and Asher, that Rosen-thal could not be spared on August 6 and that because of his absencehis work had to remain undone. In view of Reznick's statement thatif Rosenthal had told him he had an important engagement, he wouldhave considered taking his place and might have done so, we do notbelieve his testimony that when Rosenthal did not report on Friday,Asher's testimony that because of the shortage of clerks Rosenthal'swork could not be done until the following Monday, when two clerksreturned from their vacations, did not find support in the respond-ent's records, which showed that no clerks had returned to work atthat time.Asher, indeed, was an especially untrustworthy witness.He testified that Reznick had no title but Reznick's testimony estab-lished that he had the title "general superintendent."He testifiedat first that after consulting the office on August 5 he did not tellRosenthal that he could not have the next day off, but immediatelythereafter hee stated that he did.He testified that in June he had aconversation with Rosenthal about the Union but later stated thatthis testimony was not correct.He made a similar admission concern-ing his statement that no employees in his department took vacationslater than the middle of July.23 Althoughthe respondent'switnesses claimed that the alleged rule as to obtainingleave of absence had existed for many years,the notices had never been posted until1937,when the respondent first instituted paid vacations among its employees.Moreover,the notices were kept posted only for the period of about 8 or 9 weeks just prior to thevacation season. 512DECISIONS OF NATIONAL' LABOt RELATIONS BOARDThe foregoing considerations impel us to the conchision'that Asherand Reznick are not to be believed, aiid 'that Rosenthal was in factgranted a leave of absence by Asher. Other considerations lead to thesame conclusion'.In the letters which the respondent sent on Au''-`gust 6 to the Regional Director and to Rosenthal the respondent based,Rosenthal's discharge Upon his alleged disobedience of non'-existentgeneral instructions with regard to leave of absence, and not upon hisdisobedience of specific orders:: 4Furthermore, Slonim's refusal topermit Rosenthal to confront Reznick on 'August 9 is indicative ofthe validity of Rosenthal's contention. If Slonim's motive in dis-charging Rosenthal had been the maintenance of proper discipline, ashe in effect claimed, he. would, we think, have granted Rosenthal'srequest.Taking all these matters into consideration, together withthe respondent's hostility to the Union, and the discriminatory dis-charge of *Gartner on the following day because of union activities,we conclude that Rosenthal had permission to be absent on August 6and that the respondent discharged him because he joined and assistedthe Union and engaged in other concerted activities for the purposesof collective bargaining and other mutual aid or protection:We find that the respondent, by discharging Rosenthal, discrinii-,rated in regard to his hire and tenure of employment, thereby dis-couraging membership in a labor organization, and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Rosenthal was unemployed at the time of the hearing.He hadpreviously had temporary work at which he earned a total of approxi-mately $473.60. If he had not been discharged, and if he had beenpaid at the rate of his earnings at the time of his discharge, he wouldhave earned up to the opening of the hearing about $784.He testifiedthat he desired reinstatement.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII,B, above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.u We are led to conclude that the respondent in its letter to Rosenthal was referring tohis disobedience of general instructions rather than his disregard of a specific order sinceidentical letters were sent to Yoffie and Gruber who, the respondent claimed, had dis-obeyed the alleged general instructions and not a specific order.Moreover, on the sameday the respondent advised the Regional Director that all three individuals had beendischarged for absence contrary to instructions which could only have meant generalinstructions. S.BLECHMAN & SONS,, _INC.513THE REMEDYHaving found that the respondenthas engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action designed to effectuate the policies ofthe Act and to restore, as nearly as possible, the situation that existedprior to thecommissionof the unfair labor practices.We have found that Tobias Gartner and Sidney Rosenthal were.discriminatorily discharged.We shall, accordingly, order the re-spondent to offer them reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other-rights and privileges, and to make them whole for any loss of paythey have suffered by reason of their respective discharges by pay-ment to each of them of a sum equal to the amount which he normallywould have earned as wages, commissions, or other forms of pay-ment from the date of his discharge to the date of the.offerof rein-statement, less his net earnings 25 during said period.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.UnitedWholesale Employees of New York, Local 65, UnitedRetail-Employees of America, now known as United Wholesale and.Warehouse Employees' Union, Local 65, United Retail Employees ofAmerica, is a labor organization within the meaning of Section 2.(5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Tobias Gartner and Sidney Rosenthal, thereby discouragingmembership in the Union, the respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (3)of the- Act.3.By interfering with, restraining, and coercing its employees in.the exercise of the rights guaranteed in Section. 7 of the Act,, therespondent has engaged .in, and' is engaging in unfair labor. practices.,-within the meaning of Section 8 (1) of the Act.a5By '.`net earnings"ismeant earnings less expenses,such as for transportation,room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill TVorkers, Local2590, 8 N. L. R.B. 440.Monies receivedfor work performed upon Federal,State, county, municipal,or other work-relief projectsare not considered as earnings,but, as'provided below in the Order,shall be deductedfrom the sum due the employee,and the amount thereof shall be paid over to the appro-priate::fiscal,:.agency of the rode,al State county municipal or other-goveriluients :which supplied`the funds for said work-relief projects._ 514DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair labor practices.affecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section'10 (c) of the National Labor RelationsAct, S. Blechman & Sons, Inc., New York City, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Wholesale and Ware-house Employees' Union, Local 65, United Retail Employees ofAmerica, or any other labor organization of its employees,; by dis-criminating in regard to the hire or tenure of employment or anyterm or condition of employment of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in their right to self-organization, to form, join, andassist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer Tobias Gartner and Sidney Rosenthal immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivileges;(b)Make Tobias Gartner and Sidney Rosenthal whole for anyloss of pay they have suffered by reason of the -mspondent's discrimi-nation in regard to their, hire arid tenure of employment; -by paymentto each of them of a sum of money equal to that which he wouldnormally have earned as wages, commissions, or other form of pay-ment during the period from the date of such discrimination againsthim to the date of the offer of reinstatement, less his net earningsduring such period, deducting, however, from the amount otherwisedue to each of the said employees, monies received by said employeeduring said period for work performed upon Federal,- State, county,.municipal, or other work-relief projects, and pay over the amountso deducted to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects;(c) Immediately post, and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, in conspicuousplaces throughout its place of business, notices to its employees stat- S.BLECHMAN & SONS, INC.515ing (1) that the respondent will cease and desist in the manner setforth in 1 (a) and (b), and will take the affirmative action set forthin 2 (a) and (b), of this Order; and (2) that the respondent's em-ployees are. free to become and remain members of United WholesaleandWarehouse Employees' Union, Local 65, United Retail Em-ployees of America, and that the respondent will not discriminateagainst any employee because of membership in or activity on behalfof that organization;(d)Notify the Regional Director for the Second Region in writingwithin fifteen (15) days from the date of this Order what steps therespondent has taken to comply therewith.